Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 26, 29-33, 36-40, and 43-45 are currently pending and are presented for examination on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 26, 29-33, 36-40, and 43-45 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter, under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas.  See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
In the instant case, Claims 26, 29-33, 36-40, and 43-45 are directed to a process, system, and product that recite a fundamental economic practice.  As such, under Step 2A, prong 1 of the 2019 PEG, the claims recite a method of organizing human activity and abstract idea.  More particularly, the entirety of the method steps recite inventions including generation of workflow output (object data), and a data management system that compiles, stores, and manipulates investment information, to provide query results, and other resultant information.  Each of these actions, however, including recording diverse investment information, are long standing commercial practices.  Generation of the workflows automated thereby, replace the same workflows that were previously generated manually, and via mental steps.  That is to say, upon request a human conventionally determines which workflow(s) is necessary, including the preparation of compliance document, etc.  The determination of an abstract idea is supported by Alice Corporation.  The exclusion of terms such as “fund” and “unified investment” (as preliminarily amended) broadens the abstract idea.  The addition of “in an investment or fund management system, a data object associated with an investment, querying a data structure to identify a tag used to obtain the record, fails to cure patent ineligibility, because neither introduce an innovative concept.  And in the present invention, correlating a second data object (e.g., a compliance document) to a first object based on a tag (e.g., metadata) in a data structrure fails to offer an innovative concept as this has long been done in databases (See, MicroSoft® Access, etc.).
Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the system, data structure, GUI’s, etc.) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), and/or generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h).  That is to say, the claims generally instruct an artisan to apply it (the method) across generic computing technology (the aforementioned structure).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  Automating what was previously done manually and mentally fails to present a practical application by itself.
Under step 2B, the extraneous limitations of the independent and dependent claims have been considered, individually and as a whole, but do not amount to significantly more than the abstract idea itself.  For example, judicial notice is hereby taken that querying a database or data structure, and generating workflows from database records of workflow output (e.g., data objects) are widely prevalent and commonly practiced in the art.  Further, the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data, MPEP 2106.05(d), wherein the italicized tasks are particularly germane to the instant invention.   

Response to remarks
Applicants remarks submitted on 8/1/2022 have been considered, but are not persuasive where objections/rejections are maintained.  The amendments add and raise several limitations that would require additional references to construct a § 103 rejection.  For example, the previous combination does not teach calculating an ROI based on the user’s information, the request and the related data, nor generating an alert associated with the change to a populated document.  As such, the § 103 rejection is withdrawn, due to hindsight and piecemeal. 
The § 101 rejection, however, is maintained, because the new limitations fail to offer a practical application, under prong 2 or significantly more, under step 2B.  Instead they introduce additional abstract ideas to the independent claims.  That is to say, calculating an ROI on a potential investment is an abstract idea (e.g., fundamental economic principle and long standing economic activity); receiving input associated with a change to a populated document, and generating an alert when the populated document changes are also abstract ideas (long standing commercial activity, methods of organizing human activity) and not innovative concepts.   The added limitations fail to recite an innovative concept by themselves.
With respect to Applicant’s remarks, the claims do not recite an improvement to technology, but rather, the automation of workflow management in a particular context (e.g., private investment management) or a business method that uses generic computing technology to perform conventional activities (e.g., populating digital documents, etc.).  Alice Corporation provides that increased efficiency offered by using a computer to automatically manage and associate rules/correlate required actions (i.e., manage a workflow) for a particular investment is not enough.  Humans have long performed these activities.  Linking steps or actions to a particular type of workflow (e.g., investment), populating an applicable document based on the request, etc. also fails to offer significantly more, because populating documents where applicable, calculating an ROI, and generating an alert where a digital document has changed fail to offer innovative concepts.  Applicant has not argued why these added steps, while non-innovative, offer significantly more in this invention.  
Next, Applicants argument regarding the human mind is not persuasive such that the § 101 rejection is maintained, as previously offered by the Office.  More specifically, the human mind can link data (such as tags) to, for example, determine a sequence of steps associated with preparing a particular type of investment.  The instant invention merely facilitates this by using generic computers to do what humans have long performed.  The Office does not argue that the human mind is able to conjur GUI’s, data objects, tags, etc.  The functioning of the computer itself is not an innovative concept.  
Examples 37, 38, and 39 are distinguishable from the instant invention, and Applicant has not analogized them to the instant invention.  Moreover, Bascom is inapplicable, because the instant invention does not feature the non-conventional arrangement of conventional parts (e.g., placing a filter relative to an intranet, etc.).  Finally, as previously indicated, no dependent claim cures patent ineligibility by itself.  For example, rendering a GUI to receive document information and associating the information with a record via its tags, while providing more detail and an additional method step, fails to offer an innovative concept.
As previously stated, tags have long been used to correlate two or more data objects.  Again reciting object content (e.g., a user, a progress status, a fund, a compliance document) also fails to provide an innovative concept. The limitations fail to cure patent ineligibility, because they fail to introduce an innovative concept either in whole or take individually.  The previous rejection still applied.  Applicant is asked to point to an innovative concept (or significantly more).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM J JACOB/Examiner, Art Unit 3696